UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6442



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SOLOMAN HAM,

                                            Respondent - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-2)


Submitted:     September 9, 1999       Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Soloman Ham, Appellant Pro Se. Marcus John Davis, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Soloman Ham appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Ham, No. CA-97-2 (E.D. Va. Feb. 25, 1999). We deny

Ham’s motion for general relief.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2